








NIKE, INC.
GLOBAL RESTRICTED STOCK UNIT AGREEMENT


Pursuant to paragraph 7 of the Stock Incentive Plan (the “Plan”) of NIKE, Inc.,
an Oregon corporation (the “Company”), and effective as of ________ (the “Grant
Date”), the Company hereby grants restricted stock units (“RSUs”) to
____________ (the “Recipient”), subject to the terms and conditions of this
agreement between the Company and the Recipient (this “Agreement”). By accepting
this RSU grant, the Recipient agrees to all of the terms and conditions of this
Agreement, including any special terms and conditions for non-U.S. Recipients in
the attached Appendix A and any country-specific terms and conditions in the
attached Appendix B. Capitalized terms not defined in this Agreement shall have
the meanings ascribed to them in the Plan.
1.
Grant of Restricted Stock Units; Dividend Equivalents. Subject to the terms and
conditions of this Agreement, the Company hereby grants to the Recipient
______________ RSUs. The grant of RSUs obligates the Company, upon vesting in
accordance with this Agreement, to deliver to the Recipient one share of Class B
Common Stock of the Company (a “Share”) for each RSU. Upon vesting of each RSU,
the Company also agrees to make a dividend equivalent cash payment with respect
to each vested RSU in an amount equal to the total amount of dividends paid per
share of Class B Common Stock for which the dividend record dates occurred after
the Grant Date and before the date of delivery of the underlying Shares. The
RSUs are subject to forfeiture as set forth in Section 4 below.

2.Vesting.
1.Generally. All of the RSUs shall initially be unvested, and shall vest with
respect to [one-third of the total number of RSUs on each of the first three
anniversaries] [Note: this is vesting treatment for annual awards to non-U.S.
executives] / [the total number of RSUs on the _____ anniversary] [Note: this is
cliff vesting for retention awards] of the Grant Date (provided that the
Recipient is employed by or in the service of the Company on the applicable
vesting date). For purposes of this Agreement, the Recipient is considered to be
employed by or in the service of the Company if the Recipient is employed by or
in the service of the Company or any parent or subsidiary corporation of the
Company (an “Employer”). For purposes of the RSUs, unless otherwise expressly
provided for in this Agreement, in the event of termination of the Recipient's
employment or service, the Recipient’s right to vest in the RSUs under the Plan,
if any, will terminate on the date of termination (except if termination is due
to total disability or death as set forth in Section 2.2, or in connection with
a Change in Control as provided in Section 2.3); provided, however, that the
Compensation Committee of the Company’s Board of Directors (the “Committee”) may
determine, in its sole discretion, that, regardless of the reason of the
Recipient’s termination (whether or not in breach of local laws and whether or
not later found to be invalid), vesting will cease on the date of termination of
active employment or service, which will not be extended by any notice period
mandated under local law (e.g., active employment or service would not include a
period of “garden leave” or similar period pursuant to local law).
2.Acceleration Upon Death or Disability. If the Recipient ceases to be employed
by or in the service of the Company as a result of death or physical disability
(within the meaning of Section 22(e)(3) of the Code), all of the RSUs shall
immediately vest.
3.Double Trigger Acceleration in Connection with a Change in Control. All of the
RSUs shall immediately vest if a Change in Control (as defined below) occurs and
at any time after the Change in Control




--------------------------------------------------------------------------------




and on or before the second anniversary of the Change in Control, (i) the
Recipient’s employment or service is terminated by the Company (or its
successor) without Cause (as defined below), or (ii) the Recipient’s employment
or service is terminated by the Recipient for Good Reason (as defined below);
provided, however, that the RSUs may also immediately vest in connection with a
Change in Control as provided in Section 9.2 below. In addition, all of the RSUs
shall vest immediately prior to the consummation of a Change in Control if (a)
the Recipient’s employment or service is terminated by the Company without Cause
or the Recipient’s employment or service is terminated by the Recipient for Good
Reason after Shareholder Approval (as defined below) but before the Change in
Control and (b) the Change in Control occurs within one year following the
Recipient’s termination of employment or service.
2.3.1    For purposes of this Agreement, a “Change in Control” of the Company
shall mean the occurrence of any of the following events:
(a)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;
(b)    At any time that the holders of the Class A Common Stock of the Company
have the right to elect (voting as a separate class) a majority of the members
of the Board of Directors of the Company, any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) shall, as a result
of a tender or exchange offer, open market purchases or privately negotiated
purchases from anyone other than the Company, have become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the then outstanding Class A
Common Stock of the Company;
(c)    At any time after such time as the holders of the Class A Common Stock of
the Company cease to have the right to elect (voting as a separate class) a
majority of the members of the Board of Directors of the Company, any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) shall, as a result of a tender or exchange offer, open market purchases or
privately negotiated purchases from anyone other than the Company, have become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing thirty
percent (30%) or more of the combined voting power of the then outstanding
Voting Securities;
(d)    A consolidation, merger or plan of exchange involving the Company
(“Merger”) as a result of which the holders of outstanding Voting Securities
immediately prior to the Merger do not continue to hold at least fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or
(e)    A sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.
2.3.2    For purposes of this Agreement, “Shareholder Approval” shall mean
approval by the shareholders of the Company of a transaction, the consummation
of which would be a Change in Control.
2.3.3    For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued




--------------------------------------------------------------------------------




failure to perform substantially the Recipient’s reasonably assigned duties with
the Company or the Employer (other than any such failure resulting from
incapacity due to physical or mental illness) after a demand for substantial
performance is delivered to the Recipient by the Company or the Employer which
specifically identifies the manner in which the Company or the Employer believes
that the Recipient has not substantially performed the Recipient’s duties, or
(b) the willful engagement in illegal conduct which is materially and
demonstrably injurious to the Company or the Employer. No act, or failure to
act, shall be considered “willful” if the Recipient reasonably believed that the
action or omission was in, or not opposed to, the best interests of the Company
or the Employer.
2.3.4    Notwithstanding any provision in the Plan to the contrary, for purposes
of this Agreement, “Good Reason” shall mean, without the Recipient’s consent:
(a)    a material diminution in the Recipient’s authority, duties and
responsibilities after Shareholder Approval, if applicable, or the Change in
Control when compared to the Recipient’s level of authority, duties, and
responsibilities for the Company’s or the Employer’s operations prior to
Shareholder Approval, if applicable, or the Change in Control; provided that
Good Reason shall not exist if the Recipient continues to have the same or a
greater general level of authority, duties, and responsibilities for Company
operations after the Change in Control as the Recipient had prior to the Change
in Control even if the Company operations are a subsidiary or division of the
surviving company;
(b)    a material reduction in the Recipient’s base pay as in effect immediately
prior to Shareholder Approval, if applicable, or the Change in Control;
(c)    a material reduction in total benefits available to the Recipient under
cash incentive, stock incentive and other employee benefit plans after
Shareholder Approval, if applicable, or the Change in Control compared to the
total package of such benefits as in effect prior to Shareholder Approval, if
applicable, or the Change in Control; or
(d)    the Recipient is required to be based more than fifty (50) miles from
where the Recipient’s office is located immediately prior to Shareholder
Approval, if applicable, or the Change in Control except for required travel on
company business to an extent substantially consistent with the business travel
obligations which the Recipient undertook on behalf of the Company prior to
Shareholder Approval, if applicable, or the Change in Control.
Notwithstanding any provision in this Agreement or the Plan to the contrary, a
termination of an employment or other service relationship by the Recipient will
not be for Good Reason unless (i) the Recipient notifies the Company in writing
of the existence of the condition that the Recipient believes constitutes Good
Reason within thirty (30) days of the initial existence of such condition (which
notice specifically identifies such condition), (ii) the Company fails to remedy
such condition within thirty (30) days after the date that it receives such
notice (the “Remedial Period”), and (iii) the Recipient actually terminates the
Recipient’s employment or other service relationship within thirty (30) days
after the expiration of the Remedial Period. If the Recipient terminates his or
her employment or other service relationship before the expiration of the
Remedial Period or after the Company remedies the condition, then the
Recipient’s termination will not be considered to be for Good Reason.


3.
Delivery. Subject to Section 6 (Responsibility for Taxes) and Section 12.1
(Compliance with Law) and except as provided in Sections 4, 9 and 10 hereof,
within 30 days after any of the RSUs become vested, the Company shall deliver to
the Recipient (a) the number of Shares underlying the RSUs that vested in either
certificated form, uncertificated form or via book entry credit, and (b) the
dividend





--------------------------------------------------------------------------------




equivalent cash payment determined under Section 1 with respect to the number of
RSUs that vested (the “Dividend Equivalent Payment”); provided that, if (i) the
Recipient’s employment or service is terminated by the Company without Cause or
the Recipient’s employment or service is terminated by the Recipient for Good
Reason after Shareholder Approval but before a Change in Control and (ii) the
Change in Control occurs within one year following the Recipient’s termination
of service, such Shares and the Dividend Equivalent Payment shall be delivered
simultaneously with the closing of the Change in Control such that the Recipient
will participate as a shareholder in receiving proceeds from such transaction
with respect to those Shares.
4.Forfeiture Restriction.
1.If the Recipient ceases to be employed by or in the service of the Company for
any reason or for no reason, with or without Cause, any RSUs that did not vest
pursuant to Section 2 above at or prior to the time of such termination of
employment or service shall be forfeited to the Company; provided, however, that
if the Recipient’s employment or service is terminated by the Company without
Cause or by the Recipient for Good Reason after Shareholder Approval but before
a Change in Control, any RSUs will not be forfeited under this sentence unless a
Change in Control does not subsequently occur within one year following the
Recipient’s termination of employment or service. Nothing contained in this
Agreement shall confer upon the Recipient any right to be employed by the
Company or any Employer or to continue to provide services to the Company or any
Employer or to interfere in any way with the right of the Company or any
Employer to terminate the Recipient’s services at any time for any reason, with
or without Cause.
2.Notwithstanding any provisions in this Agreement, any Shares or Dividend
Equivalent Payment that have not yet been settled and paid pursuant to Section
3, or following Shareholder Approval but prior to a Change of Control as
contemplated by Section 4.1, shall be forfeited and no such delivery shall occur
if, during the Employment Period (as defined in Section 11(a)), and at any time
prior to such delivery thereafter (the “Restriction Period”), the Recipient ,
directly or indirectly, owns, manages, controls or participates in the
ownership, management or control of, or becomes employed by, consults for or
becomes connected in any manner with, any business engaged anywhere in the world
in the athletic footwear, athletic apparel or sports equipment, sports
electronics/technology and sports accessories business or any other business
that directly competes with the then-current existing or reasonably anticipated
business of the Company or any of its parent, subsidiaries or affiliated
corporations (a “Competitor”). The Company has the option, in its sole
discretion, to elect to waive all or a portion of the Restriction Period or to
limit the definition of Competitor.
5.Restriction on Transfer. The RSUs are nonassignable and nontransferable by the
Recipient, either voluntarily or by operation of law, except by will or by the
laws of descent and distribution of the state or country of the Recipient’s
domicile at the time of death.
6.Responsibility for Taxes. The Recipient acknowledges that, regardless of any
action taken by the Company or, if different, the Employer the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Recipient’s
participation in the Plan and legally applicable to the Recipient or deemed by
the Company or the Employer to be an appropriate charge to the Recipient even if
technically due by the Company or the Employer (“Tax-Related Items”), is and
remains the Recipient’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Recipient further acknowledges that
the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends or any Dividend Equivalent Payment, and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Recipient’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Recipient is subject to Tax-Related Items in more than one jurisdiction between
the date of grant and the date of any relevant taxable or tax withholding event,
as




--------------------------------------------------------------------------------




applicable, the Recipient acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Recipient agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
In this regard, the Recipient authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:
(i)
withholding from any Dividend Equivalent Payment;

(ii)
withholding from the Recipient’s wages or other cash compensation paid to the
Recipient by the Company and/or the Employer;

(iii)
withholding from proceeds of the sale of Shares acquired upon vesting/settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Recipient’s behalf pursuant to this authorization); or

(iv)
withholding in Shares to be issued upon settlement of the RSUs.

Notwithstanding the above, if the Recipient is a Section 16 officer of the
Company under the Exchange Act, as amended, then the Company will withhold in
Shares to be issued upon settlement of the RSUs, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case the Recipient may
elect the form of withholding from the alternatives above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Recipient will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Recipient is deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.
Finally, the Recipient agrees to pay to the Company or the Employer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Recipient’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Recipient fails to comply with the Recipient’s obligations in connection
with the Tax-Related Items.
7.
Rights as Shareholder. Until delivery of the Shares underlying the vested RSUs
to the Recipient, the Recipient has only the rights of a general unsecured
creditor, and no rights as a shareholder of the Company.

8.Changes in Capital Structure. If, prior to the full vesting of all of the RSUs
granted under this Agreement, the outstanding Class B Common Stock of the
Company is increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, stock split, combination of shares or
dividend payable in shares, appropriate adjustment shall be made by the
Committee in the number and kind of shares subject to the unvested RSUs so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained. Notwithstanding the foregoing, the Committee shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the Committee.
Any such adjustments made by the Committee shall be conclusive.




--------------------------------------------------------------------------------




9.Sale of the Company. If there shall occur a merger, consolidation or plan of
exchange involving the Company pursuant to which the outstanding shares of Class
B Common Stock of the Company are converted into cash or other stock, securities
or property, or a sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company, then either:
1.the unvested RSUs shall be converted into restricted stock units for stock of
the surviving or acquiring corporation in the applicable transaction, with the
amount and type of shares subject thereto to be conclusively determined by the
Committee, taking into account the relative values of the companies involved in
the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation to be held by the former holders of the
Company’s Class B Common Stock following the applicable transaction, and
disregarding fractional shares; or
2.all of the unvested RSUs shall immediately vest and all underlying Shares and
the Dividend Equivalent Payment shall be delivered simultaneously with the
closing of the applicable transaction such that the Recipient will participate
as a shareholder in receiving proceeds from such transaction with respect to
those Shares.
10.Section 409A. The parties intend that this Agreement and the benefits
provided hereunder be exempt from the requirements of Section 409A of the Code
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4) or otherwise.
To the extent Section 409A of the Code is applicable to this Agreement and such
benefits, the parties intend that this Agreement and such benefits comply with
the deferral, payout, and other limitations and restrictions imposed under
Section 409A of the Code. Notwithstanding any other provision of this Agreement
or an employment agreement or other agreement to the contrary, this Agreement
shall be interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, any delivery or
distribution contemplated under this Agreement will be made to a Recipient who
is a “specified employee” (as defined in the NIKE, Inc. Deferred Compensation
Plan) at the time of a “separation from service” (within the meaning of Section
409A of the Code) within thirty (30) days following the earlier of (i) the
expiration of the six-month period following the Recipient’s separation from
service, and (ii) the Recipient’s death, to the extent such delayed payment is
otherwise required to avoid a prohibited distribution under Section 409A of the
Code. For purposes of Section 409A of the Code, each payment or benefit payable
pursuant to this Agreement shall be treated as a separate payment.
Notwithstanding the foregoing, this Agreement and the Plan may be amended by the
Company at any time, without the consent of any party, to the extent necessary
or desirable to satisfy any of the requirements under Section 409A of the Code,
but the Company shall not be under any obligation to make any such amendment.
Nothing in this Agreement or the Plan shall provide a basis for any person to
take action against the Company or any affiliate based on matters covered by
Section 409A of the Code, including the tax treatment of any amount paid or RSUs
granted under this Agreement, and neither the Company nor any of its affiliates
shall under any circumstances have any liability to the Recipient or his or her
estate or any other party for any taxes, penalties or interest due on amounts
paid or payable under this Agreement, including taxes, penalties or interest
imposed under Section 409A of the Code.
11.Clawback. Notwithstanding any other provision herein, the Recipient
acknowledges and agrees that the RSUs and any shares or other amount or property
that may be issued, delivered or paid in respect of the RSUs, as well as any
consideration that may be received in respect of a sale or other disposition of
any such shares or property, shall be subject to any recoupment, “clawback” or
similar provisions of applicable law, as well as the NIKE, Inc. Policy for
Recoupment of Incentive Compensation as approved by the Board of Directors and
the Committee and in effect at the time of grant or such other policy for
“clawback’ or “recoupment” of incentive compensation as may subsequently be
approved from time to time by the Board of Directors or the Committee.
In addition, the Company may require the Recipient to deliver or otherwise repay
to the Company the RSUs and any shares or other amount or property that may be
issued, delivered or paid in respect of the RSUs, as well as any consideration
that may be received in respect of a sale or other disposition of any such
shares or




--------------------------------------------------------------------------------




property, if the Company reasonably determines that one or more of the following
has occurred:
(a) during the period of the Recipient’s employment or service with the Company
or the Employer (the “Employment Period”) or at any time thereafter, the
Recipient has committed or engaged in a breach of confidentiality, or an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information of the Company or any of its
subsidiaries or otherwise has breached any employee invention and secrecy
agreement or similar agreement with the Company or any of its subsidiaries; or
(b) during the Employment Period or at any time thereafter, the Recipient has
committed or engaged in an act of theft, embezzlement or fraud, breached any
covenant not to compete and non-solicitation or non-disclosure agreement or
similar agreement with the Company or any of its subsidiaries, or materially
breached any other agreement to which the Recipient is a party with the Company
or any of its subsidiaries.
12.
Miscellaneous.

1.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the RSUs
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Recipient understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, the
Recipient agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Recipient’s consent to the extent necessary
to comply with securities or other laws applicable to issuance of Shares.
2.Amendments. The Company may at any time amend this Agreement to increase the
portion of the RSUs that are vested. Otherwise, this Agreement may not be
amended without the written consent of the Recipient and the Company.
3.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Recipient hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
4.Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
5.Appendices A and B. Notwithstanding any provisions in this Agreement, the
grant of RSUs to Recipients outside the U.S. shall be subject to the special
terms and conditions applicable to Recipients outside the U.S. set forth in
Appendix A to this Agreement and any country-specific terms and conditions for
the Recipient’s country set forth in Appendix B to this Agreement. If the
Recipient relocates outside the U.S., and/or to one of the countries included in
the Appendix B, the special terms and conditions in Appendix A and Appendix B
will apply to the Recipient, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendices A and B constitute part of this
Agreement.
6.Imposition of Other Requirements. The Company reserves the right to impose
other requirements upon the Recipient’s participation in the Plan, on the RSUs
and on any Shares acquired under




--------------------------------------------------------------------------------




the Plan, to the extent the Company determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require the Recipient to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
7.Complete Agreement. This Agreement, including the Appendices, constitutes the
entire agreement between the Recipient and the Company, both oral and written
concerning the matters addressed herein, except with regard to the imposition of
other requirements as described under Section 12.6 above, and all prior
agreements or representations concerning the matters addressed herein, whether
written or oral, express or implied, are terminated and of no further effect.
8.Committee Determinations. The Recipient agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee or other
administrator of the Plan as to the provisions of the Plan or this Agreement or
any questions arising thereunder.
9.Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to the Recipient at the address of Recipient in the Company’s records, or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party.
10.Rights and Benefits. The rights and benefits of this Agreement shall inure to
the benefit of and be enforceable by the Company’s successors and assigns and,
subject to the restrictions on transfer of this Agreement, be binding upon the
Recipient’s heirs, executors, administrators, successors and assigns.
11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Recipient’s participation in the Plan, or the Recipient’s acquisition or sale of
the underlying shares of Class B Common Stock. The Recipient is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
12.Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. For purposes of litigating
any dispute that arises under this Agreement, the parties hereby submit to and
consent to the jurisdiction of, and agree that such litigation shall be
conducted in, the courts of Washington County, Oregon or the United States
District Court for the District of Oregon, where this Agreement is made and/or
to be performed. In the event either party institutes litigation hereunder, the
prevailing party shall be entitled to reasonable attorneys’ fees to be set by
the trial court and, upon any appeal, the appellate court.
13.Waiver. The Recipient acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Recipient or any other Plan participant.


[nke5312015markparkersig.gif]








--------------------------------------------------------------------------------




APPENDIX A
TO THE
STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
SPECIAL TERMS AND CONDITIONS FOR NON-U.S. RECIPIENTS
This Appendix A includes additional terms and conditions that govern RSUs for
Recipients residing outside of the United States. Capitalized terms not
explicitly defined in this Appendix A but defined in the Agreement shall have
the same definitions as in the Agreement.


1.
Nature of Grant. In accepting the RSUs, the Recipient understands, acknowledges
and agrees that:

1.the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
2.the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
3.all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
4.the RSUs grant and the Recipient’s participation in the Plan shall not create
a right to employment or be interpreted as forming an employment or services
contract with the Company or the Employer and shall not interfere with the
ability of the Company, the Employer or any parent or subsidiary corporation of
the Company, as applicable, to terminate the Recipient’s employment or service
relationship (if any);
5.the Recipient is voluntarily participating in the Plan;
6. the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
7.the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for any purpose, including for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
8.unless otherwise agreed with the Company, the RSUs and the Shares subject to
the RSUs, and the income and value of same, are not granted for, or in
connection with, any service the Recipient may provide as a director of any
parent or subsidiary of the Company;
9.the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
10.no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Recipient's
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Recipient is employed or the terms of the Recipient’s
employment agreement, if any), and in consideration of the grant of the RSUs to
which the Recipient is otherwise not entitled, the Recipient irrevocably agrees
never to institute any claim against the Company, any parent or subsidiary
corporation, including the Employer, waives his or her ability, if any, to bring
any such claim, and releases the Company, any parent or subsidiary corporation
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Recipient shall




--------------------------------------------------------------------------------




be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; and
11.neither the Company, the Employer nor any parent or subsidiary corporation of
the Company shall be liable for any foreign exchange rate fluctuation between
the Recipient’s local currency and the United States Dollar that may affect the
value of the RSUs or of any amounts due to the Recipient pursuant to the
settlement of the RSUs or the subsequent sale of any Shares acquired upon
settlement.
2.Data Privacy. The Recipient hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Recipient’s personal data as described in this Agreement and any other RSU grant
materials by and among, as applicable, the Employer, the Company and any parent
or subsidiary corporation for the exclusive purpose of implementing,
administering and managing the Recipient’s participation in the Plan.
The Recipient understands that the Company and the Employer may hold certain
personal information about the Recipient, including, but not limited to, the
Recipient’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Recipient’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


The Recipient understands that Data will be transferred to E*Trade Corporate
Financial Services, Inc., or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Recipient
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Recipient’s country.
The Recipient understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Recipient authorizes the Company, E*Trade
Corporate Financial Services, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Recipient understands
that Data will be held only as long as is necessary to implement, administer and
manage the Recipient’s participation in the Plan. The Recipient understands he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Recipient understands that he or she is providing the consents herein on a
purely voluntary basis. If the Recipient does not consent, or if the Recipient
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Recipient’s consent is that
the Company would not be able to grant RSUs or other equity awards to the
Recipient or administer or maintain such awards. Therefore, the Recipient
understands that refusing or withdrawing his or her consent may affect the
Recipient’s ability to participate in the Plan. For more information on the
consequences of the Recipient’s refusal to consent or withdrawal of consent, the
Recipient understands that he or she may contact his or her local human
resources representative.


3.
Language. If the Recipient has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

4.Insider Trading Restrictions/Market Abuse Laws. The Recipient acknowledges
that, depending on his or her country, the Recipient may be subject to insider
trading restrictions and/or market abuse laws,




--------------------------------------------------------------------------------




which may affect his or her ability to acquire or sell the Shares or rights to
the Shares under the Plan during such times as the Recipient is considered to
have “inside information” regarding the Company (as defined by the laws in his
or her country). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Recipient acknowledges that it is
his or her responsibility to comply with any applicable restrictions, and the
Recipient is advised to speak to his or her personal advisor on this matter.
5.Foreign Asset/Account Reporting Requirements. The Recipient acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect his or her ability to acquire or hold Shares acquired under the Plan
or cash received from participating in the Plan (including from any dividends
paid on Shares acquired under the Plan) in a brokerage or bank account outside
the Recipient’s country. The Recipient may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Recipient also may be required to repatriate sale proceeds or other funds
received as a result of the Recipient’s participation in the Plan to his or her
country through a designated bank or broker within a certain time after receipt.
The Recipient acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Recipient is advised to consult his or her
personal legal advisor for any details.
APPENDIX B
TO THE
STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
COUNTRY-SPECIFIC TERMS FOR NON-U.S. RECIPIENTS
This Appendix B includes additional terms and conditions that govern RSUs for
Recipients residing and/or working in the countries below. Capitalized terms not
explicitly defined in this Appendix B but defined in the Agreement shall have
the same definitions as in the Agreement.
This Appendix B also includes information regarding certain issues of which the
Recipient should be aware with respect to participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of June 2015. Such laws are often complex
and change frequently. In addition, the information contained herein is general
in nature and may not apply to the Recipient’s particular situation, and the
Company is not in a position to assure the Recipient of a particular result.
By accepting the RSUs, the Recipient agrees to comply with applicable laws
associated with participation in the Plan. The Recipient further acknowledges
that if he or she has any questions regarding his or her responsibilities in
this regard, the Recipient will seek advice from his or her personal legal
advisor, at his or her own cost, and further agrees that neither the Company,
nor any parent or subsidiary corporation, including the Employer, will be liable
for any fines or penalties resulting from Recipient’s failure to comply with
applicable laws concerning the acquisition and disposition of Shares.
If the Recipient is a citizen or resident of a country other than the one in
which the Recipient is currently working and/or residing, transfers employment
after the RSUs are granted or is considered resident of another country for
local law purposes, the information contained herein may not be applicable to
the Recipient, and the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall apply to the Recipient.






--------------------------------------------------------------------------------




ARGENTINA
Securities Law Information. Shares of the Company are not publicly offered or
listed on any stock exchange in Argentina. The offer is private and not subject
to the supervision of any Argentine governmental authority.
Exchange Control Information. Provided proceeds from the sale of Shares acquired
under the Plan, cash dividends paid or such Shares or Dividend Equivalent
Payments are held in a U.S. bank or brokerage account for at least 10 days prior
to transfer into Argentina, the Recipient should be able to freely transfer such
proceeds into Argentina, although the Recipient should confirm this with his or
her local bank. The Argentine bank handling the transaction may request certain
documentation in connection with the request to transfer proceeds in Argentina,
including evidence of the sale of Shares. If the bank determines that the 10-day
rule or any other rule or regulation promulgated by the Argentina Central Bank
has not been satisfied, it may require that 30% of the proceeds be placed in a
non-interest bearing dollar deposit account for a holding period of 365 days.


Please note that exchange control regulations in Argentina are subject to
frequent change. The Recipient is solely responsible for complying with any
applicable exchange control rules and should consult with his or her personal
legal advisor prior to receiving proceeds from the sale of Shares acquired upon
vesting of the RSUs, cash dividends or Dividend Equivalent Payments.


Foreign Asset/Account Reporting Information. If the Recipient holds Shares
(acquired upon vesting of the RSUs or otherwise) as of December 31, the
Recipient is required to report certain information regarding the Shares on his
or her annual tax return.


AUSTRALIA
Data Privacy. This provision supplements Section 2 of Appendix A:
The Company can be contacted at One Bowerman Drive, Beaverton OR, 97005, U.S.A.
The Australian Employer can be contacted at NIKE Australia Pty. Ltd., 28
Victoria Crescent, PO Box 443, Abbotsford VIC 3067, Australia or Hurley
Australia Pty. Ltd., 24 Cross Street, Brookvale NSW 2100, Australia, as
applicable.
The Recipient’s Data will be held in accordance with the Company’s privacy
policy, a copy of which can be obtained by contacting the Company or the
Australian Employer at the address listed above. The Company’s privacy policy
contains, among other things, details of how the Recipient can access and seek
correction of Data held in connection with this Agreement.
The Recipient understands and agrees that Data may be transferred to recipients
located outside of Australia, including the United States and any other country
where the Company has operations.
Breach of Law. Notwithstanding anything else in the Plan or the Agreement, the
Recipient will not be entitled to, and shall not claim any benefit (including
without limitation a legal right) under the Plan if the provision of such
benefit would give rise to a breach of Part 2D.2 of the Corporations Act 2001
(Cth), any other provision of that Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits. Further, the
Employer is under no obligation to seek or obtain the approval of its
shareholders in a general meeting for the purpose of overcoming any such
limitation or restriction.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of the Recipient.




--------------------------------------------------------------------------------




Securities Law Information. If the Recipient acquires Shares upon vesting of the
RSUs and subsequently offers the Shares for sale to a person or entity resident
in Australia, such an offer may be subject to disclosure requirements under
Australian law, and the Recipient should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.
AUSTRIA
Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Agreement and the RSUs,
the Recipient may be entitled to revoke his or her acceptance of the Agreement
if the conditions listed below are met:
(i)
The revocation must be made within one week after the Recipient accepts the
Agreement.

(ii)
The revocation must be in written form to be valid. It is sufficient if the
Recipient returns the Agreement to the Company or the Company’s representative
with language that can be understood as the Recipient’s refusal to conclude or
honor the Agreement, provided the revocation is sent within the period set forth
above.

Exchange Control Information. If the Recipient holds Shares obtained through the
Plan outside of Austria, the Employee must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not exceed €30,000,000 or as of December 31 does not exceed
€5,000,000. If the former threshold is exceeded, quarterly obligations are
imposed, whereas if the latter threshold is exceeded, annual reports must be
given. If quarterly reporting is required, the reports must be filed by the
fifteenth day of the month following the last day of the respective quarter. The
annual reporting date is as of December 31 and the deadline for filing the
annual report is January 31 of the following year.
When Shares are sold or cash dividends or Dividend Equivalent Payments also
received, there may be exchange control obligations if the cash received is held
outside Austria. If the transaction volume of all the Recipient’s accounts
abroad exceeds €3,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month.
BELGIUM
Foreign Asset/Account Reporting Information. Belgium residents are required to
report any bank or brokerage accounts opened and maintained outside Belgium on
their annual tax returns. In a separate report, Belgium residents are also
required to provide the National Bank of Belgium with the account details of any
such foreign accounts (including the account number, bank name and country in
which any such account was opened). This report, as well as additional
information on how to complete it, can be found on the website of the National
Bank of Belgium, www.nbb.be, under Kredietcentrales / Centrales des crédits
caption. The Recipient should consult his or her personal advisor to ensure
compliance with applicable reporting obligations.
BRAZIL
Compliance with Law. By accepting the RSUs, the Recipient acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the RSUs, the receipt of any
dividends or any Dividend Equivalent Payments, and the sale of Shares issued
upon vesting of the RSUs.
Exchange Control Information. Brazilian residents are required to submit an
annual declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil if the aggregate value of such assets and rights




--------------------------------------------------------------------------------




is equal to or greater than US$100,000. Assets and rights that must be reported
include Shares issued upon vesting of the RSUs.
Tax on Financial Transaction (IOF). Repatriation of funds (e.g., sale proceeds)
into Brazil and the conversion of USD into BRL associated with such fund
transfers may be subject to the Tax on Financial Transactions. It is the
Recipient's responsibility to comply with any applicable Tax on Financial
Transactions arising from his or her participation in the Plan. The Recipient
should consult with his or her personal tax advisor for additional details.
CANADA
Settlement of RSUs. RSUs will be settled in Shares only, not cash.
Termination of Employment or Service. This provision replaces the third sentence
in Section 2.1 of the Agreement.
In the event of involuntary termination of the Recipient’s employment or service
(whether or not in breach of local labor laws), the Recipient’s right to receive
and vest in the RSUs, if any, will terminate effective as of the date that is
the earlier of: (1) the date the Recipient’s employment or service relationship
is terminated, (2) the date the Recipient receives notice of termination of
employment or service, or (3) the date the Recipient is no longer actively
employed by or in the service regardless of any notice period or period of pay
in lieu of such notice required under local law (including, but not limited to,
statutory law, regulatory law and/or common law); the Committee shall have the
exclusive discretion to determine when the Recipient is no longer actively
employed or in service for purposes of the RSU grant (including whether the
Recipient may still be considered to be providing services while on a leave of
absence).
Securities Law Information. The Recipient will not be permitted to sell or
otherwise dispose of the Shares acquired under the Plan within Canada. The
Recipient will be permitted to sell or dispose of any Shares only if such sale
or disposal takes place outside of Canada through the facilities of the stock
exchange on which the Shares are traded.
Foreign Asset/Account Reporting Information. If the total value of the
Recipient’s foreign property exceeds C$100,000 at any time during the year, the
Recipient must report all of his or her foreign property on Form T1135 (Foreign
Income Verification Statement) by April 30 of the following year. Foreign
property includes Shares acquired under the Plan and may include the RSUs. The
RSUs must be reported--generally at a nil cost--if the $100,000 cost threshold
is exceeded because of other foreign property the Recipient holds. If Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares.
The ACB would normally equal the fair market value of the Shares at vesting, but
if the Recipient owns other shares, this ACB may have to be averaged with the
ACB of the other shares. The Recipient should speak with a personal tax advisor
to determine the scope of foreign property that must be considered for purposes
of this requirement.
The following provisions will apply if the Recipient is a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.




--------------------------------------------------------------------------------




Data Privacy. This provision supplements Section 2 of Appendix A:
The Recipient hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Recipient further authorizes the Company, any parent or subsidiary
corporation and the Committee to disclose and discuss the RSUs with their
advisors. The Recipient further authorizes the Company and any parent or
subsidiary corporation to record such information and to keep such information
in the Recipient’s employee file.
CHILE
Securities Law Notice. The offer of the RSUs constitutes a private offering in
Chile effective as of the Grant Date. The offer of the RSUs is made subject to
general ruling n° 336 of the Chilean Superintendence of Securities and Insurance
(“SVS”).  The offer refers to securities not registered at the securities
registry or at the foreign securities registry of the SVS, and, therefore, such
securities are not subject to oversight of the SVS.  Given that the RSUs are not
registered in Chile, the Company is not required to provide information about
the RSUs or the Shares in Chile. Unless the RSUs and/or the Shares are
registered with the SVS, a public offering of such securities cannot be made in
Chile.


Ley de valoes. La oferta de las Unidades de Acciones Restringidas se considera
una oferta privada in Chile efectiva a partir de la Fecha de la Concesión.  La
oferta de las Unidades de Acciones Restringidas se hace sujeta a la regla
general no. 336 de la Superintendencia de Valores y Seguros Chilena (“SVS”).  La
oferta se refiere a valores no inscritos en el registro de valores o en el
registro de valores extranjeros de la SVS y, por lo tanto, tales valores no
están sujetos a la fiscalización de ésta.  Dado que las las Unidades de Acciones
Restringidas no están registradas en Chile, no se requiere que la Compañía
provea información sobre las Unidades de Acciones Restringidas o Acciones
Bursátiles en Chile.  Salvo que las Unidades de Acciones Restringidas y/o
acciones estén registradas con la SVS, no puede hacerse una oferta pública de
tales valores en Chile.
Exchange Control Information. The Recipient is not required to repatriate funds
obtained from the sale of Shares or the receipt of any dividends or Dividend
Equivalent Payments. However, if the Recipient decides to repatriate such funds,
the Recipient must do so through the Formal Exchange Market if the amount of the
funds exceeds US$10,000. In such case, the Recipient must report the payment to
a commercial bank or registered foreign exchange office receiving the funds.
If the Recipient’s aggregate investments held outside of Chile meets or exceeds
US$5,000,000 (including the Shares or cash proceeds obtained under the Plan),
the Recipient must report the investments quarterly to the Central Bank. Annex
3.1 of Chapter XII of the Foreign Exchange Regulations must be used to file this
report.
Please note that exchange control regulations in Chile are subject to change.
The Recipient should consult with his or her personal legal advisor regarding
any exchange control obligations that the Recipient may have prior to vesting in
the RSUs or receiving proceeds from the sale of acquired upon vesting of the
RSUs, cash dividends or Dividend Equivalent Payments.
Annual Tax Reporting Obligation. The Chilean Internal Revenue Service (“CIRS”)
requires all taxpayers to provide information annually regarding: (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the results of foreign investments. These annual reporting obligations must
be complied with by submitting a sworn statement setting forth this information
before March 15 of each year. The forms to be used to submit the sworn statement
are Tax Form 1853 “Annual Sworn Statement




--------------------------------------------------------------------------------




Regarding Credits for Taxes Paid Abroad” and Tax Form 1851 “Annual Sworn
Statement Regarding Investments Held Abroad.” If the Recipient is not a Chilean
citizen and has been a resident in Chile for less than three years, the
Recipient is exempt from the requirement to file Tax Form 1853. These statements
must be submitted electronically through the CIRS website: www.sii.cl.
CHINA
The following provisions supplement Sections 2 and 3 of the Agreement and apply
to PRC nationals and any other individuals who are subject to exchange control
requirements in China, as determined by the Company in its sole discretion.
Settlement of Restricted Stock Units and Sale of Shares. The Recipient agrees to
maintain any Shares the Recipient obtains upon vesting in an account with the
designated Plan broker prior to sale. Further, if deemed necessary or advisable
by the Company, the Recipient agrees to immediately sell all Shares issued upon
vesting of the RSUs or within such period upon termination of the Recipient’s
status as a service provider as determined by the Company. The Recipient agrees
that the Company is authorized to instruct its designated broker to assist with
the mandatory sale of such Shares (on the Recipient’s behalf pursuant to this
authorization) and the Recipient expressly authorizes the Company’s designated
broker to complete the sale of such Shares. The Recipient agrees to sign any
forms and/or consents required by the Company’s broker to effectuate the sale of
Shares. The Recipient acknowledges that the Company’s designated broker is under
no obligation to arrange for the sale of the Shares at any particular price.
Upon the sale of the Shares, the Company agrees to pay the Recipient the cash
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items. The Recipient
acknowledges that the Recipient is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the Agreement.
Exchange Control Requirements. The Recipient understands and agrees that,
pursuant to local exchange control requirements, the Recipient will be required
to immediately repatriate the sale proceeds, and cash dividends paid on such
shares and any Dividend Equivalent Payments to China. The Recipient further
understands that, under local law, such repatriation of his or her proceeds may
need to be effectuated through a special exchange control account established by
the Company, any parent or subsidiary corporation, or the Employer, and the
Recipient hereby consents and agrees that any proceeds may be transferred to
such special account prior to being delivered to the Recipient.
Proceeds may be paid to the Recipient in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to the Recipient in U.S. dollars,
the Recipient will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account. If the proceeds are paid
to the Recipient in local currency, the Company is under no obligation to secure
any particular exchange conversion rate and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
The Recipient further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Exchange Control Information. Chinese residents may be required to report to the
State Administration of Foreign Exchange all details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-Chinese residents.




--------------------------------------------------------------------------------




CROATIA
Exchange Control Information. The Recipient must report any foreign investments
(including Shares acquired under the Plan) to the Croatian National Bank for
statistical purposes and obtain prior approval of the Croatian National Bank for
bank accounts opened abroad. However, because exchange control regulations may
change without notice, the Recipient should consult with his or her legal
advisor to ensure compliance with current regulations. It is the Recipient’s
responsibility to comply with Croatian exchange control laws.
CYPRUS
There are no country-specific provisions.
CZECH REPUBLIC
Exchange Control Information. Upon request of the Czech National Bank, the
Recipient may need to file a notification within 15 days of the end of the
calendar quarter in which he or she acquires Shares upon vesting of the RSUs.
However, because exchange control regulations change frequently and without
notice, the Recipient should consult with his or her personal legal advisor
prior to the vesting of the RSUs and the sale of Common Stock to ensure
compliance with current regulations. It is the Recipient’s responsibility to
comply with any applicable Czech exchange control laws.
DENMARK
Stock Option Act. By accepting the grant of RSUs, the Recipient acknowledges
that he or she has received an Employer Statement in Danish, which is being
provided to comply with the Danish Stock Option Act.
Securities/Tax Reporting Information. The Recipient may hold Shares acquired
upon vesting of the RSUs in a safety-deposit account (e.g., a brokerage account)
either with a Danish bank or with an approved foreign broker or bank. If the
Shares are held with a foreign broker or bank, the Recipient is required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, he or she must file a Declaration V (Erklaering V) with the Danish Tax
Administration. The Declaration V must be signed by the Recipient and may be
signed by the broker or bank, as applicable, where the account is held. In the
event that the applicable broker or bank does not also sign the Declaration V,
the Recipient acknowledges that he or she is solely responsible for providing
certain details regarding the foreign brokerage or bank account and any Shares
acquired at vesting held in such account to the Danish Tax Administration as
part of his or her annual income tax return. By signing the Declaration V, the
Recipient authorizes the Danish Tax Administration to examine the account. By
signing the Declaration V, the Recipient authorizes the Danish Tax
Administration to examine the account.
In addition, when the Recipient opens a deposit account or a brokerage account
for the purpose of holding cash outside of Denmark, the bank or brokerage
account, as applicable , will be treated as a deposit account because cash can
be held in the account. Therefore, the Recipient must also file a Declaration K
(Erklaering K) with the Danish Tax Administration. Both the Recipient and the
applicable financial institution (the bank or broker, as applicable) must sign
the Declaration K. By signing the Declaration K, the bank or broker, as
applicable, undertakes an obligation, without further request each year, not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the deposit account. The Danish Tax
Administration may grant an exemption for the broker or bank’s requirement to
sign Declaration K if the foreign broker or bank does not wish to or, pursuant
to the laws of the relevant country, is not allowed to assume such obligation to
report, the Recipient acknowledges that he or she is solely responsible for
providing certain details regarding the




--------------------------------------------------------------------------------




foreign brokerage or bank account to the Danish Tax Administration as part of
the Recipient annual income tax return. By signing the Declaration K, the
Recipient at the same time authorizes the Danish Tax Administration to examine
the account.
Foreign Asset/Account Reporting Information. If the Recipient establishes an
account holding Shares or cash outside of Denmark, the Recipient must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (Please note that these obligations
are separate from and in addition to the obligations described above.)
FINLAND
There are no country-specific provisions.
FRANCE
Language Consent. By accepting the RSUs, the Recipient confirms having read and
understood the documents relating to this grant (the Plan, the French Plan
(defined below), the Agreement and this Appendix) which were provided in English
language. The Recipient accepts the terms of those documents accordingly.
En acceptant l’attribution, le Bénéficiaire confirme ainsi avoir reçu lu et
compris les documents relatifs à cette attribution (le Plan le Plan Français
(défini ci-dessous) et l’Accord et cette Annexe) qui ont été communiqués en
langue anglaise. Le Bénéficiaire accepte les termes en connaissance de cause.
Tax Information. The RSUs are not intended to be French tax-qualified awards.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. The Recipient should consult
his or her personal advisor to ensure compliance with applicable reporting
obligations.
GERMANY
Exchange Control Information. If the Recipient receives cross-border payments in
excess of €12,500 in connection with the sale of securities (including Shares
acquired under the Plan) or the receipt of any dividends or Dividend Equivalent
Payments, such payment must be reported monthly to the Deutsche Bundesbank (the
German Central Bank). The Recipient is responsible for the reporting obligation
and should file the report electronically by the fifth day of the month
following the month in which the payment is made. A copy of the form can be
accessed via the Deutsche Bundesbank’s website at www.bundesbank.de and is
available in both German and English.


GREECE
There are no country-specific provisions.
HONG KONG
Settlement of RSUs. RSUs will be settled in Shares only, not cash.
Securities Law Information: Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Recipient is advised to
exercise caution in relation to the offer. If the Recipient is in any doubt
about any of the contents of this document, he or she should obtain independent




--------------------------------------------------------------------------------




professional advice. The RSUs and Shares acquired upon vesting of the RSUs do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company, or any parent or subsidiary
corporation. The Plan, the Agreement, and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. The RSUs is intended only for
the personal use of each eligible employee of the Employer, the Company or any
parent or subsidiary corporation and may not be distributed to any other person.
Sale Restriction. Shares received at vesting are accepted as a personal
investment. Notwithstanding anything contrary in the Agreement or the Plan, in
the event the RSUs vest and Shares are issued to the Recipient or his or her
heirs and representatives within six months of the Grant Date, the Recipient
agrees that the Recipient or his or her heirs and representatives will not offer
to the public or otherwise dispose of any Shares acquired prior to the six-month
anniversary of the Grant Date.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
HUNGARY
There are no country-specific provisions.
INDIA
Repatriation of Proceeds of Sale. The Recipient agrees to repatriate to India
all proceeds received from the sale of Shares within 90 days of receipt and any
dividends or Dividend Equivalent Payments within 180 days of receipt. The
Recipient must maintain the foreign inward remittance certificate received from
the bank where the foreign currency is deposited in the event that the Reserve
Bank of India or the Company requests proof of repatriation. It is the
Recipient’s responsibility to comply with applicable exchange control laws in
India.
Foreign Asset/Account Reporting Information. The Recipient is required to
declare any foreign bank accounts and any foreign financial assets (including
Shares held outside India) in the Recipient’s annual tax return. The Recipient
is responsible for complying with this reporting obligation and is advised to
confer with his or her personal tax advisor in this regard.
INDONESIA
Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank Indonesia, with information on foreign exchange activities on
an online monthly report no later than the fifteenth day of the following month.
In addition, if the Recipient remits proceeds from the sale of Shares or
dividends or Dividend Equivalent Payments into Indonesia, the Indonesian Bank
through which the transaction is made will submit a report on the transaction to
the Bank of Indonesia for statistical reporting purposes. Although the bank
through which the transaction is made is required to make the report, the
Recipient must complete a “Transfer Report Form.”
IRELAND
Director Notification Obligation. Directors, shadow directors and secretaries of
the Company’s Irish parent or subsidiary corporation whose interest in the
Company represents more than 1% of the Company’s voting




--------------------------------------------------------------------------------




share capital are subject to certain notification requirements under the Irish
Companies Act. Directors, shadow directors and secretaries must notify the Irish
parent or subsidiary corporation in writing of their interest in the Company
(e.g., RSUs, Shares, etc.) and the number and class of shares or rights to which
the interest relates within five days of the acquisition or disposal of Shares
or within five days of becoming aware of the event giving rise to the
notification. This notification requirement also applies with respect to the
interests of a spouse or children under the age of 18 (whose interests will be
attributed to the director, shadow director or secretary).
ISRAEL
Settlement of RSUs and Sale of Shares. The following provisions supplement
Sections 2 and 3 of the Agreement:
The Recipient agrees to maintain any Shares the Recipient obtains upon vesting
in an account with the designated broker prior to sale. Further, the Recipient
agrees to immediately sell all Shares issued upon vesting of the RSUs. The
Recipient agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Recipient’s
behalf pursuant to this authorization) and the Recipient expressly authorizes
the Company’s designated broker to complete the sale of such Shares. The
Recipient agrees to sign any forms and/or consents required by the Company’s
designated broker to effectuate the sale of Shares. The Recipient acknowledges
that the Company’s designated broker is under no obligation to arrange for the
sale of the Shares at any particular price. Furthermore, the Recipient
acknowledges that the sale of Shares will be made as soon as administratively
possible after vesting, but the Company is not committing to sell the Shares at
any particular time after vesting.
Upon the sale of the Shares, the Company agrees to pay the Recipient the cash
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items. The Recipient
acknowledges that the Recipient is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of Agreement.
Securities Law Information. This offer of the RSUs does not constitute a public
offering under the Securities Law, 1968.
ITALY
Data Privacy Notice. This provision replaces Section 2 of Appendix A:
The Recipient understands that the Company and the Employer as a data processor
of the Company may hold certain personal information about the Recipient,
including, but not limited to, the Recipient’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares of stock or directorships held in the Company
or any parent or subsidiary corporation, details of all RSUs or any other
entitlement to Shares of stock awarded, canceled, vesting, vested, unvested or
outstanding in the Recipient’s favor, and that the Company and the Employer will
process said data and other data lawfully received from third parties
(collectively, “Personal Data”) for the exclusive purpose of managing and
administering the Plan and complying with applicable laws, regulations and
legislation.
The Recipient also understands that providing the Company with Personal Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that the Recipient’s denial to provide Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Recipient’s ability to participate in the Plan. The Recipient understands
that Personal




--------------------------------------------------------------------------------




Data will not be publicized, but it may be accessible by the Employer as a data
processor of the Company and within the Employer’s organization by its internal
and external personnel in charge of processing. Furthermore, Personal Data may
be transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Recipient understands that
Personal Data may also be transferred to the independent registered public
accounting firm engaged by the Company, and also to the legitimate addressees
under applicable laws. The Recipient further understands that the Company and
any parent or subsidiary corporation will transfer Personal Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Recipient’s participation in the Plan, and that the Company
and any parent or subsidiary corporation may each further transfer Personal Data
to third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to a
broker or other third party with whom the Recipient may elect to deposit any
Shares acquired under the Plan or any proceeds from the sale of such Shares.
Such recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Recipient’s participation in the Plan. The Recipient understands
that these recipients may be acting as controllers, processors or persons in
charge of processing, as the case may be, according to applicable privacy laws,
and that they may be located in or outside the European Economic Area, such as
in the United States or elsewhere, including countries that do not provide an
adequate level of data protection as intended under Italian privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Recipient understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Recipient’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Recipient understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its content, origin and accuracy, delete, update, integrate,
correct, block or stop, for legitimate reason, the Personal Data processing. To
vesting privacy rights the Recipient should address the Data Controller as
defined in the employee privacy policy. Furthermore, the Recipient is aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting the Recipient’s human resources department.
Plan Document Acknowledgment. By accepting the RSUs, the Recipient acknowledges
that he or she has received a copy of the Plan, the Agreement (including this
Appendix) and has reviewed the Plan and the Agreement in their entirety and
fully accepts all provisions thereof. The Recipient further acknowledges that he
or she has read and specifically and expressly approves (a) the following
provisions of the Agreement: Section 2: Vesting; Section 3: Delivery; Section 6:
Responsibility for Taxes; Section 11: Clawback Policy; Section 12:
Miscellaneous; and (b) the following provisions of this Appendix: (i) Section 1:
Nature of Grant; (ii) Section 3: Language; and (iii) all provisions for Italy in
this Appendix.




--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. If the Recipient holds investments
abroad or foreign financial assets (e.g., cash, Shares, RSUs) that may generate
income taxable in Italy, the Recipient is required to report them on his or her
annual tax returns (UNICO Form, RW Schedule) or on a special form if no tax
return is due, irrespective of their value. The same reporting duties apply to
the Recipient if the Recipient is the beneficial owner of the investments, even
if the Recipient does not directly hold investments abroad or foreign assets.
Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax. Such tax is
currently levied at an annual rate of 2 per thousand (0.2%). The taxable amount
will be the fair market value of the financial assets (e.g., Shares) assessed at
the end of the calendar year.
JAPAN
Foreign Asset/Account Reporting Information. The Recipient is required to report
details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31 each year, to the extent such assets have a
total net fair market value exceeding ¥50 million. Such report will be due by
March 15 of the following year. The Recipient is advised to consult with his or
her personal tax advisor as to whether the reporting obligation applies and
whether the Recipient will be required to report details of any RSUs or Shares
he or she holds.
KOREA
Exchange Control Information. If the Recipient realizes US$500,000 or more from
the sale of Shares or the receipt of dividends or Dividend Equivalent Payments
in a single transaction, he or she must repatriate the proceeds to Korea within
eighteen (18) months of the sale/receipt.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) in the foreign countries that have not entered into “inter-governmental
agreement for automatic exchange of tax information” with Korea to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency) on any month-end during the calendar year. The Recipient should
consult with his or her personal tax advisor to determine any personal reporting
obligations.
MALAYSIA
Data Privacy. This provision replaces Section 2 of Appendix A:




--------------------------------------------------------------------------------




The Recipient hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other Plan participation
materials by and among, as applicable, the Employer, the Company and any parent
or affiliate corporation or any third parties authorized by same in assisting in
the implementation, administration and management of the Recipient’s
participation in the Plan.
The Recipient may have previously provided the Company and the Employer with,
and the Company and the Employer may hold, certain personal information about
the Recipient, including, but not limited to, his or her name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, the fact and conditions of the Recipient’s participation in
the Plan, details of all RSUs or any other entitlement to shares of stock
awarded, cancelled, exercised, vested, unvested or outstanding in the
Recipient’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Recipient also authorizes any transfer of Data, as may be required, to
E*Trade Corporate Financial Services, Inc., or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan
and/or with whom any Shares acquired upon vesting and settlement of the RSUs are
deposited. The Recipient acknowledges that these recipients may be located in
his or her country or elsewhere, and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections to the
Recipient’s country, which may not give the same level of protection to Data.
The Recipient understands that he or she may request a list with the names and
addresses of any potential recipients of Data by contacting his or her local
human resources representative. The Recipient authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Recipient’s participation in the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Recipient’s participation in the
Plan. The Recipient understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Recipient understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing his or her local human
resources representative, whose contact details are Mari McBurney, 30 Pasir
Panjang Rd #10-31/32, 117440, Singapore; +65 6216 7812; mari.mcburney@nike.com.
Further, the Recipient understands that he or she is providing the consents
herein on a purely voluntary basis. If the Recipient does not consent, or if the
Recipient later seeks to revoke the consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the consent is that the Company
would not be able to grant future RSUs or other equity awards to the Recipient
or administer or maintain such awards. Therefore, the Recipient understands that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of the refusal
to consent or withdrawal of consent, the Recipient understands that he or she
may contact his or her local human resources representative.
Penerima Anugerah dengan ini secara eksplicit, secara sukarela dan tanpa
sebarang keraguan mengizinkan pengumpulan, penggunaan dan pemindahan, dalam
bentuk elektronik atau lain-lain, data peribadinya seperti yang dinyatakan dalam
Perjanjian Penganugerahan ini dan apa-apa bahan penyertaan Pelan oleh dan di
antara, sebagaimana yang berkenaan, Majikan, Syarikat dan Syarikat Sekutu atau
mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk membantu dalam
pelaksanaan, pentadbiran dan pengurusan penyertaan Penerima Anugerah dalam Pelan
tersebut.
Sebelum ini, Penerima Anugerah mungkin telah membekalkan Syarikat dan Majikan
dengan, dan Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu
tentang Penerima Anugerah, termasuk, tetapi tidak terhad kepada, namanya, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan Penerima Anugerah dalam Pelan tersebut, butir-butir semua Unit Saham
Terbatas atau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun bagi faedah
Penerima Anugerah (“Data”), untuk tujuan yang eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan tersebut.
Penerima Anugerah juga memberi kuasa untuk membuat apa-apa pemindahan Data,
sebagaimana yang diperlukan, kepada Fidelity Stock Plan Services, LLC atau
pembekal perkhidmatan pelan saham yang lain sebagaimana yang dipilih oleh
Syarikat dari semasa ke semasa, yang membantu Syarikat dalam pelaksanaan,
pentadbiran dan pengurusan Pelan tersebut dan/atau dengan sesiapa yang
mendepositkan syer-syer Saham yang diperolehi melalui pemberian hak dan
penyelesaian Unit-unit Saham Terbatas. Penerima Anugerah mengakui bahawa
penerima-penerima ini mungkin berada di negara Penerima Anugerah atau di tempat
lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza daripada negara
Penerima Anugerah, yang mungkin tidak boleh memberi tahap perlindungan yang sama
kepada Data. Penerima Anugerah faham bahawa dia boleh meminta senarai nama dan
alamat mana-mana penerima Data dengan menghubungi wakil sumber manusia
tempatannya. Penerima Anugerah memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Penerima Anugerah dalam Pelan tersebut untuk menerima,
memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik
atau lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaannyadalam Pelan tersebut. Penerima Anugerah faham bahawa
Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaannya dalam Pelan tersebut. Penerima Anugerah
faham bahawa dia boleh, pada bila-bila masa, melihat data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatannya , di mana butir-butir hubungannya
adalah Mari McBurney, 30 Pasir Panjang Rd #10-31/32, 117440, Singapore; +65 6216
7812; mari.mcburney@nike.com. Selanjutnya, Penerima Anugerah memahami bahawa dia
memberikan persetujuan di sini secara sukarela. Jika Penerima Anugerah tidak
bersetuju, atau jika Penerima Anugerah kemudian membatalkan persetujuannya ,
status pekerjaan atau perkhidmatan dan kerjayanya dengan Majikan tidak akan
terjejas; satunya akibat buruk jika dia tidak bersetuju atau menarik balik
persetujuannya adalah bahawa Syarikat tidak akan dapat memberikanUnit-unit Saham
Terbatas pada masa depan atau anugerah ekuiti lain kepada Penerima Anugerah atau
mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Penerima Anugerah faham
bahawa keengganan atau penarikan balik persetujuannya boleh menjejaskan
keupayaannya untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganannya untuk memberikan keizinan atau penarikan
balik keizinan, Penerima Anugerah fahami bahawa dia boleh menghubungi wakil
sumber manusia tempatannya .





--------------------------------------------------------------------------------






Director Notification Obligation. If the Recipient is a director of the
Company’s Malaysian parent or subsidiary corporation, he or she is subject to
certain notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian parent or subsidiary
corporation in writing when the Recipient receives or disposes of an interest
(e.g., RSUs, Shares) in the Company or any related company. Such notifications
must be made within 14 days of receiving or disposing of any interest in the
Company or any related company.
MEXICO
No Entitlement or Claims for Compensation. The following provision supplements
Section 1 of Appendix A:
By accepting the RSUs, the Recipient understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices at One Bowerman Drive, Beaverton OR, 97005,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and, in the Recipient’s case, the acquisition of
Shares does not, in any way, establish an employment relationship between the
Recipient and the Company since the Recipient is participating in the Plan on a
wholly commercial basis, nor does it establish any rights between the Recipient
and the Employer.
Plan Document Acknowledgment. By accepting the RSUs, the Recipient acknowledges
that he or she has received copies of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.
In addition, by accepting the RSUs, the Recipient further acknowledges that he
or she has read and specifically and expressly approves the terms and conditions
in Section 1 of Appendix A, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company and any parent or subsidiary corporation are not responsible
for any decrease in the value of the Shares underlying the RSUs.
Finally, the Recipient hereby declares that he or she does do not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of participation in the Plan and therefore grants a full and
broad release to the Employer and the Company and any parent or subsidiary
corporation with respect to any claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral. Estas disposiciones complementan el apartado 1
en el Apéndice A :
Por medio de la aceptación de las Unidades de Acciones Restringidas, quien tiene
las Unidades de Acciones Restringidas manifiesta que entiende y acuerda que
cualquier modificación del Plan o su terminación no constituye un cambio o
desmejora en los términos y condiciones de empleo.




--------------------------------------------------------------------------------




Declaración de Política. La invitación por parte de la Compañía bajo el Plan es
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
La Compañía, con oficinas registradas ubicadas en One Bowerman Drive, Beaverton
OR, 97005, EE.UU., es la única responsable por la administración del Plan y de
la participación en el mismo y, en el caso del que tiene las Unidades de
Acciones Restringidas, la adquisición de acciones no establece de forma alguna,
una relación de trabajo entre el que tiene las Unidades de Acciones Restringidas
y la Compañía, ya que la participación en el Plan por parte del que tiene la
opción es completamente comercial, así como tampoco establece ningún derecho
entre el que tiene las Unidades de Acciones Restringidas y el patrón.
Reconocimiento del Plan de Documentos. Por medio de la aceptación de las
Unidades de Acciones Restringidas, el que tiene las Unidades de Acciones
Restringidas reconoce que ha recibido copias del Plan, que el mismo ha sido
revisado al igual que la totalidad del Acuerdo y, que ha entendido y aceptado
las disposiciones contenidas en el Plan y en el Acuerdo.
Adicionalmente, por medio de la aceptación de las Unidades de Acciones
Restringidas, el que tiene la opción reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en el apartado 1
Condiciones adicionales para todos los no-EE.UU. Recipients en el Apéndice A,
sección en la cual se encuentra claramente descrito y establecido lo siguiente:
(i) la participación en el Plan no constituye un derecho adquirido; (ii) el Plan
y la participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como su sociedad controlante, subsidiaria or filiales no son
responsables por cualquier detrimento en el valor de las acciones en relación
con las Unidades de Acciones Restringidas.
Finalmente, por medio de la presente quien tiene las Unidades de Acciones
Restringidas declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía por compensación, daño o perjuicio alguno
como resultado de la participación en el Plan y en consecuencia, otorga el más
amplio finiquito a su patrón, así como a la Compañía, a su sociedad controlante,
subsidiaria or filiales con respecto a cualquier demanda que pudiera originarse
en virtud del Plan.
NETHERLANDS
Labor Law Acknowledgment. By accepting the RSUs, the Recipient acknowledges
that: (i) the RSUs are intended as an incentive for the Recipient to remain
employed with the Employer and is not intended as remuneration for labor
performed; and (ii) the RSUs is not intended to replace any pension rights or
compensation.
NEW ZEALAND
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
PHILIPPINES
Securities Law Information. The Recipient acknowledges that he or she is
permitted to sell Shares acquired under the Plan through the designated Plan
broker appointed by the Company (or such other broker to whom the Recipient may
transfer the Shares), provided that such sale takes place outside of the
Philippines through




--------------------------------------------------------------------------------




the facilities of New York Stock Exchange on which the Shares are listed.
POLAND
Exchange Control Information. If the Recipient holds foreign securities
(including Shares) and maintains accounts abroad, the Recipient may be required
to file certain reports with the National Bank of Poland. Specifically, if the
value of securities and cash held in such foreign accounts exceeds PLN 7
million, the Recipient must file reports on the transactions and balances of the
accounts on a quarterly basis. Further, any fund transfers into or out of Poland
in excess of €15,000 must be effected through a bank in Poland. Polish residents
are required to store all documents related to foreign exchange transactions for
a period of five years.
PORTUGAL
Exchange Control Information. If the Recipient holds Shares upon vesting of the
RSUs, the acquisition of Shares should be reported to the Banco de Portugal for
statistical purposes. If the Shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Recipient’s behalf. If the Shares are not deposited
with a commercial bank or financial intermediary in Portugal, the Recipient is
responsible for submitting the report to the Banco de Portugal.
Language Consent. The Recipient hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Agreement em inglês).
RUSSIA


U.S. Transaction and Sale Restrictions. Any shares issued upon vesting of the
RSUs shall be delivered to the Recipient through a brokerage account in the U.S.
The Recipient may hold the Shares in his or her brokerage account in the U.S.;
however, in no event will the Shares issued to the Recipient and/or share
certificates or other instruments be delivered to the Recipient in Russia. The
Recipient is not permitted to make any public advertising or announcements
regarding the RSUs or Shares in Russia, or promote these Shares to other Russian
legal entities or individuals, and the Recipient is not permitted to sell or
otherwise dispose of the Shares directly to other Russian legal entities or
individuals. The Recipient is permitted to sell Shares only on the New York
Stock Exchange and only through a U.S. broker.


Securities Law Information. The Appendices, the Agreement, the Plan and all
other materials that the Recipient may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia; hence, the securities described in any Plan-related documents may not
be used for offering or public circulation in Russia.
Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the Shares acquired upon vesting of the
RSUs or the receipt of dividends or Dividend Equivalent Payments, the Recipient
must repatriate the proceeds to Russia. Such proceeds must be initially credited
to the Recipient through a foreign currency account at an authorized bank in
Russia. After the proceeds are initially received in Russia, they may be further
remitted to foreign banks in accordance with




--------------------------------------------------------------------------------




Russian exchange control laws. The Recipient is strongly encouraged to contact
his or her personal advisor to confirm the applicable Russian exchange control
rules because significant penalties may apply in the case of non-compliance and
because exchange control requirements may change.
Labor Law Information. If the Recipient continues to hold Shares acquired at
settlement of the RSUs after an involuntary termination as a service provider,
the Recipient will not be eligible to receive unemployment benefits in Russia.
Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). The Recipient is strongly advised to
consult with his or her personal legal advisor to determine whether the
restriction applies to the Recipient.
SINGAPORE
Securities Law Information. The RSUs were granted to the Recipient pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Recipient should note that his or her RSUs are subject to section
257 of the SFA and the Recipient will not be able to make any subsequent sale in
Singapore, or any offer of such subsequent sale of the Shares underlying the
RSUs unless such sale or offer in Singapore is made (i) after six months from
the Grant Date or (ii) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Chief Executive Officer and Director Notification Obligation. If the Recipient
is a chief executive officer, director, associate director or shadow director of
a Singapore parent or subsidiary corporation of the Company, the Recipient is
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Singaporean parent or
subsidiary corporation in writing when the Recipient receives an interest (e.g.,
RSUs, Shares) in the Company or any related companies. In addition, the
Recipient must notify the Singapore parent or subsidiary corporation when the
Recipient sells Shares of the Company or any related company (including when the
Recipient sells Shares acquired under the Plan). These notifications must be
made within two business days of acquiring or disposing of any interest in the
Company or any related company. In addition, a notification must be made of the
Recipient’s interests in the Company or any related company within two business
days of becoming a chief executive officer or director.
SLOVAKIA




--------------------------------------------------------------------------------




There are no country-specific provisions.
SLOVENIA
Foreign Asset/Account Reporting Information. Slovenian residents may be required
to report the opening of bank and/or brokerage accounts to tax authorities
within 15 days of opening such account. The Recipient should consult with his or
her personal tax advisor to determine whether this requirement will be
applicable to any accounts opened in connection with the Recipient’s
participation in the Plan (e.g., the Recipient’s brokerage account with the
Company’s designated broker).
SOUTH AFRICA
Responsibility for Taxes. The following provision supplements Section 6 of the
Agreement:
By accepting the RSUs, the Recipient agrees that, immediately upon vesting of
the RSUs, he or she will notify the Employer of the amount of any gain realized.
If the Recipient fails to advise the Employer of the gain realized upon vesting,
he or she may be liable for a fine. The Recipient will be solely responsible for
paying any difference between the actual tax liability and the amount withheld.
Exchange Control Information. The Recipient should consult his or her personal
advisor to ensure compliance with applicable exchange control regulations in
South Africa, as such regulations are subject to frequent change. The Recipient
is responsible for ensuring compliance with all exchange control laws in South
Africa.
SPAIN
Labor Law Acknowledgment. In accepting the RSUs, the Recipient consents to
participate in the Plan and acknowledges that he or she has received a copy of
the Plan.
The Recipient understands that the Company has unilaterally, gratuitously and
discretionally decided to grant stock RSUs under the Plan to individuals who may
be employees of the Company or a parent or subsidiary corporation throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company, the Employer, or any parent or subsidiary corporation.
Consequently, the Recipient understands that the RSUs are granted on the
assumption and condition that the RSUs and any Shares acquired upon vesting of
the RSUs are not part of any employment contract (either with the Company, the
Employer, or any parent or subsidiary corporation) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. Further, the Recipient understands and freely
accepts that there is no guarantee that any benefit whatsoever shall arise from
any gratuitous and discretionary grant since the future value of the RSUs and
the underlying Shares is unknown and unpredictable. In addition, the Recipient
understands that the RSUs would not be granted to the Recipient but for the
assumptions and conditions referred to herein; thus, the Recipient acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of the
RSUs shall be null and void.
The RSUs are a conditional right to Shares and can be forfeited in the case of,
or affected by, the Recipient’s termination of service or employment. This will
be the case, for example, even if (1) the Recipient is considered to be unfairly
dismissed without good cause; (2) the Recipient is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) the Recipient terminates
employment or service due to a change of work location, duties or any other
employment or contractual condition; (4) the Recipient terminates employment or
service due to unilateral breach of contract of the Company, the Employer, or
any




--------------------------------------------------------------------------------




parent or subsidiary corporation; or (5) the Recipient’s employment or service
terminates for any other reason whatsoever, except for reasons specified in the
Agreement. Consequently, upon termination of the Recipient’s employment or
service for any of the reasons set forth above, the Recipient may automatically
lose any rights to the unvested RSUs granted to him or her as of the date of the
Recipient’s termination of employment, as described in the Plan and the
Agreement.
Exchange Control Information. The Recipient must declare the acquisition of
Shares to the Dirección General de Comercial e Inversiones (the “DGCI”) of the
Ministerio de Economia for statistical purposes. The Recipient must also declare
ownership of any Shares by filing a D-6 form with the DGCI each January while
the Shares are owned. In addition, if the Recipient wishes to import the
ownership title of any Shares (i.e., share certificates) into Spain, he or she
must declare the importation of such securities to the DGCI.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., cash dividends, Dividend Equivalent Payment or sale proceeds) in excess
of €50,000, the Recipient must inform the financial institution receiving the
payment of the basis upon which such payment is made. The Recipient will need to
provide the financial institution with the following information: (i) the
Recipient’s name, address and fiscal identification number; (ii) the name and
corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) additional information that may be required.
Securities Law Information. The grant of RSUs and the Shares issued pursuant to
the vesting of the RSUs are considered a private placement outside of the scope
of Spanish laws on public offerings and issuances of securities.
Foreign Asset/Account Reporting Information. The Recipient is required to
declare electronically to the Bank of Spain any securities accounts (including
brokerage accounts held abroad), as well as the Shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000.
Further, to the extent that the Recipient holds Shares and/or has bank accounts
outside Spain with a value in excess of €50,000 (for each type of asset) as of
December 31, the Recipient will be required to report information on such assets
on his or her tax return (tax form 720) for such year. After such Shares and/or
accounts are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported Shares or accounts
increases by more than €20,000.
SRI LANKA
Settlement of RSUs and Sale of Shares. The following provisions supplement
Sections 2 and 3 of the Agreement:
The Recipient agrees to maintain any Shares the Recipient obtains upon vesting
in an account with the designated broker prior to sale. Further, the Recipient
agrees to immediately sell all Shares issued upon vesting of the RSUs. The
Recipient agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Recipient’s
behalf pursuant to this authorization) and the Recipient expressly authorizes
the Company’s designated broker to complete the sale of such Shares. The
Recipient agrees to sign any forms and/or consents required by the Company’s
designated broker to effectuate the sale of Shares in case of termination of the
Recipient’s status as a service provider. The Recipient acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Furthermore, the Recipient acknowledges that
the sale of Shares will




--------------------------------------------------------------------------------




be made as soon as administratively possible after vesting, but the Company is
not committing to sell the Shares at any particular time after vesting.
Upon the sale of the Shares, the Company agrees to pay the Recipient the cash
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items.
Exchange Control Information. Upon the sale of Shares, the Recipient is required
to repatriate any proceeds received from such sale back to Sri Lanka. The
Recipient may be required to obtain exchange control approval in Sri Lanka in
order to hold sales proceeds in an account outside of Sri Lanka. The Recipient
is advised to consult with his or her personal legal advisor to determine his or
her responsibilities under Sri Lankan exchange control laws.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Securities Law Information. The grant of the RSUs is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.
TAIWAN
Data Privacy. The following provisions supplement Section 2 of Appendix A:
The Recipient hereby acknowledges that he or she has read and understood the
terms regarding collection, processing and transfer of Data contained in this
Appendix and by participating in the Plan, the Recipient agree to such terms. In
this regard, upon request of the Company or the Employer, the Recipient agrees
to provide an executed data privacy consent form to the Employer or the Company
(or any other agreements or consents that may be required by the Employer or the
Company) that the Company and/or the Employer may deem necessary to obtain under
the data privacy laws in the Recipient’s country, either now or in the future.
The Recipient understands he or she will not be able to participate in the Plan
if the Recipient fails to execute any such consent or agreement.
Securities Law Information. The RSUs and the underlying Shares are available
only for certain employees of the Company, the Employer and other parent or
subsidiary corporations. It is not a public offer of securities by a Taiwanese
company. Therefore, it is exempt from registration in Taiwan.




--------------------------------------------------------------------------------




Exchange Control Information. The Recipient may acquire foreign currency
(including proceeds from the sale of Shares and the receipt of any dividends or
Dividend Equivalent Payments) into Taiwan up to US$5,000,000 per year. If the
transaction amount is TWD500,000 or more in a single transaction, the Recipient
must submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the handling bank.
If the transaction amount is US$500,000 or more, the Recipient may be required
to provide additional supporting documentation to the satisfaction of the bank.
The Recipient should consult his or her personal advisor to ensure compliance
with applicable exchange control laws in Taiwan.
THAILAND
Exchange Control Information. When the Recipient sells Shares issued upon
vesting of the RSUs or receives dividends or Dividend Equivalent Payments, the
Recipient must repatriate all cash proceeds to Thailand and then convert such
proceeds to Thai Baht within 360 days of repatriation. If the amount of the
Recipient’s proceeds is US$50,000 or more, the Recipient must specifically
report the inward remittance to the Bank of Thailand on a foreign exchange
transaction form. If the Recipient fails to comply with these obligations, the
Recipient may be subject to penalties assessed by the Bank of Thailand.
The Recipient should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The Recipient
is responsible for ensuring compliance with all exchange control laws in
Thailand.
TURKEY
Securities Law Information. By accepting the RSUs, the Recipient understands and
agrees that he or she is not permitted to sell any Shares acquired under the
Plan in Turkey. The Shares are currently traded on the New York Stock Exchange,
which is located outside of Turkey, under the ticker symbol “NKE” and the Shares
may be sold through this exchange.
Exchange Control Information. The Recipient likely will be required to engage a
Turkish financial intermediary to assist with the sale of Shares acquired under
the Plan. While the Recipient should not need to engage a Turkish financial
intermediary with respect to the acquisition of such Shares (as no consideration
is paid), this is less certain. As the Recipient is solely responsible for
complying with the financial intermediary requirements and because the
application of the requirements to participation in the Plan is uncertain, the
Recipient should consult his or her personal legal advisor prior to the vesting
of the RSUs or any sale of Shares to ensure compliance.
UNITED ARAB EMIRATES
Securities Law Information. The offer of RSUs under the Plan is made only to
certain employees who meet the eligibility requirements in the Plan, and
constitutes an “exempt personal offer” of equity incentives to employees in the
United Arab Emirates. The Agreement, the Plan, and other incidental
communication materials are intended for distribution only to employees and must
not be delivered to, or relied on, by any other person.
The Emirates Securities and Commodities Authority and/or the Central Bank have
no responsibility for reviewing or verifying any documents in connection with
this statement. The Ministry of Economy, the Dubai Department of Economic
Development, the Emirates Securities and Commodities Authority, Central Bank and
the Dubai Financial Securities Authority, depending on the employee’s location
in the United Arab Emirates, have not approved this statement, the Plan, the
Agreement or any other documents the Recipient




--------------------------------------------------------------------------------




may receive in connection with the RSUs or taken steps to verify the information
set out therein, and have no responsibility for such documents.
If the Recipient does not understand the contents of the Agreement or the Plan,
the Recipient should consult his or her personal financial advisor.
UNITED KINGDOM
Settlement of RSUs. RSUs will be settled in Shares only, not cash.
Tax Obligations. The following provisions supplement Section 6 of the Agreement:
The Recipient agrees that, if Recipient does not pay or the Employer or the
Company does not withhold from the Recipient the full amount of income tax that
the Recipient owes at vesting of the RSUs or the receipt of any other benefit in
connection with the RSUs (the “Taxable Event”) within 90 days of the end of the
U.K. tax year in which the Taxable Event occurs, or such other period specified
in section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), then the amount that should have been withheld shall
constitute a loan owed by the Recipient to the Employer, effective on the Due
Date. The Recipient agrees that the loan will bear interest at the HMRC’s
Official Rate and will be immediately due and repayable by the Recipient, and
the Company and/or the Employer may recover it at any time thereafter by
withholding by any of the means set forth in the Agreement. The Recipient also
authorizes the Company to delay the issuance of any Shares unless and until the
loan is repaid in full.


If the Recipient is a director or executive officer (as within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), the
Recipient is not eligible for such a loan and the terms of the immediately
foregoing provision will not apply to the Recipient. In the event that the
Recipient is a director or executive officer, as defined above, and income tax
is not collected from or paid by the Recipient by the Due Date, the amount of
any uncollected income tax may constitute a benefit to the Recipient on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. The Recipient will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer, as applicable, for the
value of any employee NICs due on this additional benefit, which the Company or
the Employer may recover from the Recipient at any time by any of the means
referred to in Section 6 of the Agreement.


URUGUAY


There are no country-specific provisions.


VIETNAM
Settlement of RSUs and Sale of Shares. The following provision supplements
Sections 2 and 3 of the Agreement:
The Recipient agrees to maintain any Shares the Recipient obtains upon vesting
in an account with the designated Plan broker prior to sale. Further, the
Recipient agrees to immediately sell all Shares issued upon vesting of the RSUs.
The Recipient agrees that the Company is authorized to instruct its designated
broker to assist with the mandatory sale of such Shares (on the Recipient’s
behalf pursuant to this authorization) and the Recipient expressly authorizes
the Company’s designated broker to complete the sale of such Shares. The
Recipient agrees to sign any forms and/or consents required by the Company’s
broker to effectuate the sale of Shares in case of termination of the
Recipient’s status as a service provider. The Recipient




--------------------------------------------------------------------------------




acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Furthermore, the
Recipient acknowledges that the sale of Shares will be made as soon as
administratively possible after vesting, but the Company is not committing to
sell the Shares at any particular time after vesting.
Upon the sale of the Shares, the Company agrees to pay the Recipient the cash
proceeds from the sale of the Shares, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items. The Recipient
acknowledges that the Recipient is not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the Agreement.
Exchange Control Information. All cash proceeds received in relation to the RSUs
must be immediately repatriated to Vietnam. Such repatriation of proceeds may
need to be effectuated through a special exchange control account established by
the Company or any parent or subsidiary corporation, including the Employer. By
accepting the RSUs, the Recipient consents and agrees that the cash proceeds may
be transferred to such special account prior to being delivered to the
Recipient.








